Citation Nr: 9927976	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of C4-5, post traumatic, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).  In a decision dated February 1997, the Board 
denied the appellant's claim for increase for neck 
disability.  The appellant duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court).  In February1999, the Court 
vacated and remanded the Board's February 1997 decision with 
respect to the claim for increase based on a September 1999 
APPELLEE'S MOTION FOR SUMMARY AFFIRMANCE, IN PART, FOR REMAND 
IN PART, FOR ACDEPTANCE OF THIS MOTION IN LIEU OF A BRIEF, 
AND FOR STAY OF PROCEEDINGS PENDING A RULING ON THIS MOTION 
(hereinafter the motion) filed by the Secretary of Veterans 
Affairs (the Appellee).  This case was thereafter returned to 
the Board for readjudication in accordance with the terms of 
the motion.

Additionally, the Board notes that the appellant's 
representative raised the issue of entitlement to service 
connection for a stomach disorder, gastritis, in September 
1999.  This issue is referred to VARO for appropriate action.


REMAND

The September 1999 motion indicated that remand was, in part, 
necessary because the Board failed to adequately discuss the 
effect of pain on functional loss and to explain the role the 
appellant's assertions of pain played in the rating process, 
or to discuss those aspects of 38 C.F.R. § 4.40 pertaining to 
the ability to "perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance."  Citing DeLuca v. Brown, 8 Vet.App. 202 
(1995), Spurgeon v. Brown, 10 Vet.App. 23 (1990), and 
38 C.F.R. §§ 4.40, 4.45 (1999).

With the above in mind, the Board has carefully reviewed the 
record and determined that additional evidentiary development 
is necessary so that the Board may provide an adequate 
written statement of the reasons and bases for its findings 
and conclusions on all material issues of fact and law, as 
required by the Court in Allday v. Brown, 7 Vet.App. 517 
(1995).  Specifically, a VA examination of the neck should be 
conducted.  This examination should contain an opinion 
concerning the effect of pain upon the appellant's functional 
abilities, as is required by 38 C.F.R. §§ 4.40, 4.45 (1999), 
and DeLuca v. Brown, 8 Vet.App. 202 (1995), and address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet.App. 7 (1996).

We note that the appellant's assertion that his neck 
disability had worsened is adequate to make the claim well 
grounded.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992) (finding a claim for an increased rating well grounded 
when the appellant asserted that his service-connected 
disability had worsened since the prior rating); see also 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995) ("The threshold 
of plausibility to make a claim well grounded is considerably 
lower than the threshold for new and material evidence to 
justify reopening a claim").

We further note that, once a claimant has satisfied his 
initial burden of submitting a well-grounded claim, the VA 
has an affirmative duty to "assist such a claimant in 
developing the facts pertinent to the claim." 38 U.S.C.A § 
5107(a); see Proscelle, supra.  "Where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Allday v. Brown, 7 
Vet.App. 517, 526 (1995) (citing Suttmann v. Brown, 5 
Vet.App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet.App. 121, 124 (1991)).  Also, "[w]here the veteran claims 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination" to fulfill its duty to assist.  Olson v. 
Principi, 3 Vet.App. 480, 482 (1992) (citing Proscelle, 
supra).

However, we observe that fulfilling the VA's duty to assist 
in this case may present special difficulties as the 
appellant has been incarcerated for a felony conviction since 
April 27, 1998, according to Tennessee correctional records.  
Nonetheless, the Court has stated that those who adjudicate 
claims of incarcerated veterans must be certain that they 
"tailor their assistance to the peculiar circumstances of 
confinement" and that "such individuals are entitled to the 
same care and consideration given to their fellow veterans."  
See Wood v. Derwinski, 1 Vet.App. 190 (1991) (although VARO 
claimed an inability to get a fee- basis physician to conduct 
an examination in the correctional facility, the record 
contains neither information concerning the efforts expended 
by VARO in that regard nor any explanation as to why a 
psychiatrist employed by the VA was not directed to perform 
the examination).

Finally, the appellant is reminded that the Secretary does 
not have the authority under 38 U.S.C. § 5711 to require a 
correctional institution to release the appellant with 
guards, as needed, so that a VA examination at the closest VA 
medical facility may be conducted.  See Bolton v. Brown, 8 
Vet.App. 185 (1995) (neither the statute nor the regulations 
concerning subpoena powers authorizes the Secretary to 
subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility for 
attendance at a VA hospital for a psychiatric 
examination)(Cf. U.S. v. Larkin, 978 F.2d 964, 967-68 (7th 
Cir. 1992)) (discussing the federal government's use of a 
Writ of Habeas Corpus to obtain custody of a prisoner in a 
state facility pursuant to 28 U.S.C. § 2241).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for neck problems since June 
1995.  After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, any treatment records 
located at the Knox County Health 
Department from S. Mistry, M.D., and K. 
Hanline, RNC, FNP.

2.  With permission of the appropriate 
correctional facility authority, the 
appellant should be scheduled for a VA 
examination at that facility to fully 
evaluate the service-connected neck 
disability.  Alternatively, with 
permission of the appropriate 
correctional facility authority, the 
appellant should be scheduled for a VA 
examination at a VA medical facility.  In 
either case, the claims folder must be 
reviewed prior to the examination along 
with a copy of this remand.  All 
appropriate tests deemed necessary must 
be conducted and all clinical findings 
must be reported in detail.  
Specifically, for the neck, the examiner 
should fully describe the degree of 
limitation of motion, if any.  Any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1999).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1999).  If any of these 
areas of review are medically not 
susceptible for comment regarding the 
cervical spine as a anatomical body part, 
the examiner should indicate so, and the 
reasons for this conclusion.  A complete 
rationale for all opinions expressed must 
be provided.  VARO and the examiner are 
reminded that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


